DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Non-Final Office Action is in reply to the application filed on 24 March 2020.
Claims 1-21 are currently pending and have been examined.

Claim Objections
Claim 8 is objected to because of the following informalities:  The claim should begin on a separate line from claim 7.  Appropriate correction is required.
Claims 4, 5, 11, 12, 18, and 19 is objected to because of the following informalities: The claims appear to contain grammatical errors [“within a context the organization”]. Appropriate correction is required.


Notice: In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6-9, 13-16, 20 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ellis et al (US 2011/0196801 A1).
Claims 1, 8 and 15: Ellis discloses a method for communicating employment opportunities to job candidates, a computer system comprising: a hardware processor; and a recruiting system, in communication with the hardware processor, and a computer program product for communicating employment opportunities to job candidate comprising: a non-transitory computer readable storage media having program code stored thereon: program code, stored on the computer readable storage media for (see [0127] FIG. 16 is a block diagram illustrating an exemplary server computing device 1600. In one embodiment, the server computing device corresponds to mobile job system 102 of FIG. 1. The server computing device 1600 is a machine (or machines) that includes a set of instructions 1626 for causing the machine to perform any one or more of the methodologies discussed herein. [0131]: The data storage device 1616 may include a computer-readable medium 1624 on which is stored one or more sets of instructions (instructions of mobile job sever 200) embodying any one or more of the methodologies or functions. [0024]: The computing device then sends a first 
receiving a job posting from an organization communicating over a first network, wherein the job posting includes job requirements for job candidates (see [0029]: Mobile job server 140 obtains job posting information from the one or more job listing systems by API, telnet, file transfer protocol, see Fig. 1, network);
matching the job requirements in the job posting to a candidate profile (see [0058]: FIG. 2, job posting ranker 222 performs job searches for users. Job posting ranker 222 may access a user's profile 268 and search for job postings that match criteria included in the user profile. P[0060]: the keyword match between the job description and the end-user's job search preferences); 
identifying a mobile device of a user associated with the candidate profile (see [0043]: FIG. 3B illustrates a block diagram 360 showing a user session for generating a user account, in accordance with one embodiment of the present invention. The user session includes a series of messages and responses sent back and forth between a mobile phone 362 of the user and a mobile job server. The session begins with mobile phone 362 sending a subscribe request to the mobile job server. [0044]: building profile of candidate. [0065]:  User queue manager 216 sends job postings and other messages to mobile devices of users via messaging gateway); 
identifying an interaction template associated with the job posting, wherein the interaction template describes a conversational flow of messages (see [0073]: FIG. 7 illustrates an example survey 700 that has been generated for the job posting 500 of FIG. 5, in accordance with one embodiment of the present invention. The survey 700 may have been provided by an employer. Alternatively, job posting reformatter 218 may have automatically generated the survey based on a retrieved job posting, as described above. As shown, the survey 700 includes multiple choice questions 705, 710 and 715 and yes/no questions 720, 725 that are relevant to an associated job posting. The survey questions are linked, so that a subsequent survey question is sent to a user based on the user's response to a previous survey question. If a user answers any of the survey questions with a response that indicates the user is unqualified for the job posting, then the survey may be terminated. See Fig. 12)
initiating a dialogue with the mobile device, wherein the dialogue includes sending a transmission object built from a message in the interaction template (see [0109] FIG. 12 illustrates a block diagram 1200 showing a user session associated with a particular job position, in accordance with one embodiment of the present invention. The user session includes a series of messages and responses sent back and forth between a mobile phone 1205 of the user and a mobile job server. The session begins with mobile phone 1205 receiving an alert for a new job posting (block 1210). See [0073]); 
processing a response received from the mobile device, wherein information in the response is processed based on rules that describe a conversational flow for the interaction template (see [0093]: [0093] At block 935, processing logic 175 determines whether an application request has been received for the job posting that was sent to the user. If no application request or other user response is received for a specified amount of time, the job notification may be resent to the user. If an application request is received for the job posting, the method ends and method 1100 begins); 
and in response to a positive response from the user, submitting the user as a candidate for the job by posting the information in the response to the organization (see Fig. 1 .3, [0112] At block 1320, processing logic 175 sends the user application to an employer associated with the job posting. Sending the application to the employer may include sending a qualification survey results to the employer).  
Claims 2, 9 and 16: Ellis discloses defining a set of structured words to be used by both the organization in defining the job requirements and the job candidates in defining candidate qualifications; and matching the job posting to the job candidates using the set of structured words (see Fig. 3A, Fig. 4. Fig. 12, [0111]: Referring to FIG. 13, at block 1305 of method 1300 processing logic 175 generates a job posting qualification survey result based on answers to one or more qualification questions of a job posting qualification survey. At block 1310, processing logic 175 determines whether a user qualifies for the job based on the results. If the user qualifies for the job (e.g., meets are requirements or prerequisites for the job), the method continues to block 1320. If the user fails to qualify for the job, the method continues to block 1315. ).  
Claims 6, 13 and 20: Ellis discloses wherein submitting the user as the candidate for the job, further comprises: identifying candidate qualifications from the candidate profile; and submitting the candidate qualifications to the organization with the information in the response (see Fig. 13, [0112] At block 1320, processing logic 175 sends the user application to an employer associated with the job posting. Sending the application to the employer may include sending a qualification survey results to the employer).
Claims 7, 14 and 21: Ellis discloses wherein the candidate profile includes a verified employment history (see [0045]: reference builder. [0074] Referring back to FIG. 2, in one embodiment, validating module 234 validates a job seeker's responses to a qualification survey associated with a job posting. The reference may be asked to answer the qualification questions as they apply to the job seeker. For example, the reference may be asked how many years of experience the job seeker has, the job seeker's educational background, and so on. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-5, 10-12 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ellis in view of Dar et al (US Patent # 10,4999,206 B1)
Claims 3, 10 and 17: Ellis discloses at [0033]: Mobile device 104 connects to network 106 wirelessly via a wireless communication system 110. Wireless communication system 110 may be a wireless fidelity (WiFi) hotspot connected with network 106. Alternatively, wireless communication system 110 may be a wireless carrier system that can be implemented using various data processing equipment, communication towers, etc. Alternatively, or in addition, the wireless carrier system 110 may rely on satellite technology to exchange information with the mobile device 104. Examples of wireless carrier systems include those offered by Sprint.RTM., Verizon.RTM., Vodaphone.RTM., T-Mobile.RTM., etc. and at [0035]: one embodiment, all messages sent to mobile device 104 and all responses sent to mobile job server 140 are SMS messages. Therefore, a user may receive job alerts, fill out job related surveys and apply for jobs all using SMS on their mobile device 104. 
Ellis however, does not expressly disclose wherein the mobile device includes a Subscriber Identity Module (SIM) that is associated with a Rich Communication Services (RCS) identity of the user but Dar teaches a message server of an IP-based network, such as an RCS (rich communication services) server, can identify individual communication devices at least in part by identifiers tied to individual subscriptions. Accordingly, messages intended for a particular subscriber can be delivered to a communication device associated with that subscriber… example, a communication device can have a subscriber identity module (SIM) associated with a Mobile Station International Subscriber Directory Number (MSISDN), a phone number tied to the subscriber's account (see col. 2, lines 39-46).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mobile device communication system of Ellis with a mobile device that includes a Subscriber Identity Module (SIM) that is associated with a Rich Communication Services (RCS) identity of the user as taught by Dar. One of ordinary skill would be motivated to do so because it would “provide more advanced messaging features”  (Dar, col. 2 lines 17-19) and “messages intended for a particular subscriber can be delivered to a communication device associated with that subscriber, even if the subscriber switches to a different communication device” (Dar, col. 2 lines 42-45).
Claims 4, 11, and 18: The combination of Ellis and Dar discloses the claimed invention as applied to claims 3, 10 and 17 above. Ellis further discloses wherein the transmission object indicates the job posting within a context the organization (see [0067] If user queue manager 216 receives a request from a user to apply to a job posting, user queue manager 216 notifies survey manager 210, which may initiate a qualification survey for the job posting. Survey manager 210 manages the delivery of surveys to users. One type of survey is a qualification survey that may be used to determine whether a user meets some minimum requirements for a job posting. However, any type of survey may be delivered to users. [0073] FIG. 7 illustrates an example survey 700 that has been generated for the job posting 500 of FIG. 5, in accordance with one embodiment of the present invention. The survey 700 may have been provided by an employer.). Dar further teaches wherein sending the transmission object further comprises sending the transmission object via RCS message to the candidate (see col. 2 lines 20-25: sending messages through RCS).
Claims 5, 12 and 19: The combination of Ellis and Dar discloses the claimed invention as applied to claims 4, 11 and 18 above. Ellis further discloses wherein the job posting is a first job posting and the organization is a first organization (see [0024]: The computing device then sends a first job posting in the queue to a mobile device of the user. The user may apply to the job from his mobile device, request additional information about the job or request a next job posting in the queue. [0028]: Such job postings, surveys and additional information may be uploaded directly to mobile job system 102 by employers, recruiters, surveyors, or other entities. [0053]:  Additionally, each employer may generate job postings), the method further comprising: identifying a second job posting that matches the candidate profile, wherein the second job posting is received from a second organization; and building the transmission object, wherein the transmission object indicates the first job posting within a context the first organization and indicates the second job posting within a context the second organization (see [0066] As mentioned, user queue manager 216 may send job postings to users one at a time. User queue manager 216 may send a first job posting in a user queue 264 to the user. User queue manager 216 may then receive a response from the user asking for additional details about the job posting, declining the job posting, or applying to the job postings. If a command to decline the job posting is received, or no response is received from the user in a predetermined amount of time, then it is determined that the user is not interested in the job posting. That job posting is removed from the user queue 264, and the next job posting (or other message) in the user queue is moved to the front of the queue. Additionally, a next highest ranked job posting from the ranked job postings 272 may be added to the end of the user queue 264.  [0073] FIG. 7 illustrates an example survey 700 that has been generated for the job posting 500 of FIG. 5, in accordance with one embodiment of the present invention. The survey 700 may have been provided by an employer.).




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
E. Bagarukayo and E. Mwesigwa, "'Jobs256' Mobile app linking job seekers to job opportunities," 2017 IST-Africa Week Conference (IST-Africa), 2017, pp. 1-7, doi: 10.23919/ISTAFRICA.2017.8102392.
Jersin et al (US 20190197487 A1) describes semi-automated message builder may semi-automatically generate a message that is optimized for a high response rate and personalized based on the recipient's member profile information, the user's profile information, and the position being hired for.
Kostelnik (US 20160140506 A1) describes directly message one or more candidates and track the messages and corresponding responses.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAAME OFORI-AWUAH whose telephone number is (571)270-1359. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MAAME OFORI-AWUAH
Examiner
Art Unit 3629



/MAAME OFORI-AWUAH/            Examiner, Art Unit 3629                                                                                                                                                                                            
/GABRIELLE A MCCORMICK/           Primary Examiner, Art Unit 3629